When the opinion in this case was delivered it was shown by the record then before us that certain special charges requested appeared not to have been endorsed either given or refused and as the record then appeared these matters were not the subject of review. By certiorari duly perfected it is made to appear that all of these charges were in fact marked refused by the court.
Among other charges so requested was the following: "A serious bodily injury means in law an injury which gives rise to apprehension — an injury which is attended with danger to life. Now, if you should believe from the evidence that the defendant did cut the witness Tilley with a knife, and did inflict an injury upon him, but have a reasonable doubt whether such injury was one attended with danger to the life of said Tilley, you can not convict the defendant of aggravated assault and battery under the count of the information charging that the defendant inflicted serious bodily injury upon said Tilley." The indictment in the case charged that the assault was made with a knife, which was alleged to be a deadly weapon, and that by means thereof there was inflicted serious bodily injury upon Tilley, and that the assault was committed upon him while in the discharge of his duties as an officer. The verdict in the case was general. *Page 592 
The court submitted all of the issues on which the assault was declared to be an aggravated one. There was in the charge of the court no definition at all of what constituted serious bodily injury. While the special charge was not perhaps technically accurate, it was substantially so and was sufficient to call the attention of the court to the error in his charge and in substance, at least, should have been given.
For the failure of the court to give an instruction covering this matter so called to his attention, the motion for rehearing will be granted, the judgment of affirmance set aside and the cause reversed and remanded.
Reversed and remanded.
McCord, Judge, absent.